MINTON, C.J.,
DISSENTING:
Missing the forest for the trees, the majority locks its gaze on the meaning of the timber statute’s use of the word convert, causing the majority to launch into an unnecessary discourse on the common law tort of conversion and ultimately rewrite the law to the lasting detriment of innocent victims of timber piracy. To me, this case is simple: Penix did more than simply intend to cut Delong’s trees. He intended to convert Delong’s trees to his own use, ie., take them for .his own commercial gain. And Penix acted without the statutory mitigating circumstance of any color-able claim of title to Delong’s property. So Delong is entitled to treble damages under our statute because she is the rightful owner of the trees taken from her land and sold by Penix for his profit.
I find it important to start with a general reminder that KRS' 364.130 is not now nor has it ever been a conversion statute. Instead, it is a statute based in trespass.2 At common law, timber pirates were guilty of trespass quafe clausum fregit: “an action for invasion of possession of realty.”3 These pirates were then liable to the rightful owner of the stolen trees for a measure of damages equal to the' loss in value caused to the property taken at the point of their blade. This historic legal principle did not change with the enactment of KRS 364.130 in 1956.
The majority’s analysis hinges on the General Assembly’s 1994 amendments to KRS- 364.130, the first substantial revision to the statute since its enactment in 1956. More specifically, the majority focuses on *618the General Assembly’s decision to add “intent to convert” to the statute.
Only a few years ago, in Meece v. Feld-man Lumber Co.4 — a case summarily rejected by the majórity — this Court found these same 1994 amendments merited little attention, stating: “A comparison of the 1994 changes to the earlier version of KRS 364.130 reveals the only ' major change was to substitute ‘triple damages’ for ‘punitive damages’ in the case of a trespass without color of title.”5 The majority in Meece was right about that point — the substitution of treble damages for punitive damages was the only major change to KRS 364.130 in 1994. Most importantly, I do not believe there is any support for the notion that the General Assembly intended, in 1994 to transform KRS 364.130 into, an action for conversion, effectively turning its back on more than a century of common and statutory law.6
The “intend to convert” language may be a curious insertion into the statute, but we should not over-read it. After all, our task when interpreting statutes is to give effect to the plain meaning of the language used by the" General Assembly— nothing more, nothing less.7' Convert, in its ordinary sense, is defined as “to change (something) into a different form so that it can be used in a different way”; “to alter for more effective utilization”; or, perhaps, more aligned with the majority’s view, “to appropriate without right.”8 Embarking on a discussion of the requisite elements of the intentional tort of conversion is unnecessary to understand the ordinary meaning of our statute. = Giving convert its ordinary meaning, I am baffled by the argument that Penix did not convert Delong’s timber for his" own use. Pe-nix cut the trees and sold them for profit, intentionally.
My reading of KRS 364.130 is not novel. In fact, the Court of Appeals adopted the same reading in Seals v. Amburgey9 There, the court found it was “undisputed that Danny Seals entered into a verbal contract with Dove Logging, LLC[,] to cut and remove standing timber from an area of property as designated by Danny Seals.... [And,] Seals was to be paid 26% of the sale price for the timber cut and removed by Dove Logging, LLC[,] under this agreement.”10 The impact of this was clear to the appellate court because it could “not see how the [Sealses] can argue there was no evidence that the [Amburgeys] had any-intent to convert the timber to their own. use.”11 The [Sealses] intentionally converted the Amburgeys’ timber to their own use much like Penix did here: ■
The majority rejects this approach because “[i]t is impossible to unintentionally *619cut a tree[.]”12 So KRS 864.130 would be rendered a strict-liability statute. My rfe-sponse to that contention is: .so be it. And the argument that it is impossible to chop down a tree unintentionally really misses the mark. Of course, a tree cannot be, unintentionally cut down; but our statute says nothing about the intentional cutting of the tree.13 Rather, it focuses on the underlying reason the trespasser cut the tree: did he cut the tree for his own use? In other words, the focus of the statute is not whether the trespasser intends to cut a particular stand of timber but whether the trespasser intentionally takes the trees for the trespasser’s own gain.
In any event, the concern that our timber piracy statute suddenly becomes a strict-liability law is. fallacious. For decades upon decades, trespass has been a strict-liability tort. The Restatement Second of Torts characterized the strictdiability nature .of trespass as follows: “One who intentionally enters land in the possession of another is subject to liability to the possessor of the land as a trespasser, although he acts under a mistaken belief of law or fact, however reasonable, not induced by the conduct of the possessor, that he ... is in possession of the land or entitled-to it — ”14 So as long as the trespasser intended to enter the land, it made no difference whether .he believed the land was his or someone else’s. As long as Penix intended to convert Delong’s timber to -his own use, it makes no difference whether he did so under mistaken belief, the timber was his or not. Treble damagés -are appropriate — Penix acted without color of title and did not take any of the steps outlined in KRS 364.130(2) to mitigate Delong’s damages. KRS 364.130 has operated in this manner since 1956; and, until today, we have heard no outcries of the harshness of our statute imposing strict liability and exemplary damages on timber pirates.
Of course, I am fully aware that this Court generally operates under the principle that if the General Assembly amends a statute, it must mean something. But “intent to convert” is simply unable to support the weight heaped upon it by the majority. I believe that the General Assembly attempted to clarify a few things in 1994: first of all, willful trespassers, ie., those satisfying KRS 364.130(1), would be liable for treble damages rather than punitive damages;15 second of all, innocent *620trespassers — that is, those who can satisfy the elements of KRS 364.130(2) — may be liable for only the reasonable value of the removed timber. Before 1994, all trespassers in search of timber were liable for punitive damages because there was no provision for mitigation of damages. Likewise, there was no provision outlining any scenario for awarding a measure of damages commensurate with the reasonable value of the stolen timber. The 1994 Gen-, eral Assembly just made clearer the method of awarding damages in a timber case but did not change the fact that stealing timber is a trespass action, steeped in strict liability.
As for the trial court’s finding that Pe-nix did not intend to convert Delong’s timber to his own use, 1 would find it unsupported by the evidence and, accordingly, clearly erroneous. In my view, the evidence was clear that Penix intended to convert Delong’s timber to his own use. This is especially true, of course, under my reading of KRS 364.130. But this evidence seems clear to me even under the majority’s interpretation. It is not as if Penix inadvertently cut down a couple of trees near his property boundary. No, Penix harvested nearly all of Delong’s timber. But, in fairness to Penix, he did not harvest all of Delong’s timber — just all of her good timber, Penix graciously left the lower-grade timber standing for Delong. If, as the majority holds today, “[ijntentional wrongdoing is now a statutory requirement for the awarding of treble damages!,]” I would have a difficult time imagining a clearer set of facts than the ones before us to illustrate intentional timber piracy.16
Penix ignored patent ’ survey markings indicating the property he rightfully owned. With regard to this evidence, I sound a warning call because today the majority elevates the routine act of obtaining a survey into a safe harbor from treble damages. Ironically, the majority cites Penix’s survey as proof that he did not intend to convert Delong’s timber to his own use.17 This, to me, is completely misguided. In my estimation, Penix’s disregard for the surVey-marked boundaries of his own land is absolute proof that he intended to take timber from Delong. Perhaps it would be different if Penix — an innocent absentee landowner in the eyes of the majority — did not know his boundaries and inadvertently crossed his property line to cut down a few of Delong’s trees. After all, property lines are invisible delineations. But, there is the problem: Penix’s property lines were visible because he obtained á survey of his land. It makes little difference to me that Penix was unfamiliar with the area and lived out of the state. The point of a survey is to become familiar with a tract of land. The fact that Penix *621had his boundary marked and then crossed that boundary brings me to the exact opposite conclusion of the majority: any argument of inadvertent timber cutting is completely undercut, not bolstered.18 I think it unwise for this Court to allow surveys to be added to “the stealthy bag of tricks of a timber thief.”19
Because I would affirm the Court of Appeals and remand the matter to the trial court for imposition of treble damages, I must respectfully dissent.
Abramson and Noble, JJ., join.

. It seems the majority agrees with this proposition — at least at times. For example, in response to Delong’s argument regarding subsection 2 of KRS 364.130, the majority states on page 614: “That provision specifically outlines steps the trespassing party can take to avoid liability under that statute. That argument, however, requires us to completely skip over and ignore the requisite elements necessary in KRS 364.130(1) to hold a trespasser liable for treble damages!.]” (emphasis added). See also slip op. at 611 ("Delong subsequently sued Penix for trespass, seeking damages for the missing timber and the damage to the land.... The Court of Appeals affirmed on the cross-appeal by Penix, finding that he is liable for the damages caused by the trespass and cutting of Delong’s timber.”) (emphasis added).


. Brian A. Garner, Garner’s Dictionary of Legal Usage (3d ed.2011); see Kentucky Stave Co. v. Page, 125 S.W. 170 (Ky.1910) (discussing the legal reasoning supporting the treatment of timber piracy as trespass guare clau-sum fregit); see also Black’s Law Dictionary (10th ed. 2014) ("A person's unlawful entry on another’s land that is visibly enclosed • This tort consists of doing any of the following without legal justification: (1) entering on to land in the possession of another, (2) remain- . ing on the land, or (3) placing or projecting ■ any object on it.”).


. 290 S.W,3d 631 (Ky.2009).


. Id. at 635 (emphasis added).


. And, I should add, I do not subscribe to the view promoted by the majority that ”[u]nder the old statute, simple conversion was sufficient for the awarding of punitive damages” because I do not believe KRS 364.130 has ever been a conversion statute. Op. at "613.


. “We have a duty to accord to words of a statute their literal meaning unless to do so would lead to an absurd or wholly unreasonable conclusion.” McElroy v. Taylor, 977 S.W.2d 929, 931 (Ky.1998) (quoting Bailey v. Reeves, 662 S.W.2d 832, 834 (Ky.1984)).


. Merriam-Webster Dictionary, available at . www.merriam-webster.com/dictj.onary/ convert.


. 2009 WL 3531641 (Nos.2008-CA-002217MR and 2008-CA-002247-MR Ky.App. Oct. ■ 30, 2009) discretionary review denied April 14, 2010. ■ ■ ■


. Id. at *5.


. Id.


. Op. at 615.


. The statute ties no mental state to the actual cutting of the tree. Instead, the statute is clear in that it applies to "any person who cuts or saws down, or causes to be cut or sawed down ... timber growing upon the land of another....” KRS 364.130.


. Restatement (Second) of Torts § 164.


. We should note that treble damages is not an uncommon penalty for 'timber piracy — in other words, the General Assembly’s change from “punitive damages” to "treble damages” is not at all unique within the statutory provisions for the unauthorized cutting of trees found in the law of sister jurisdictions. Likewise, strict liability — absent color of title or title in fact — is not uncommon. And nearly universal is the notion that claims for timber piracy are based in trespass. See, e.g., A.C.A. § 18-60-102 (ARKANSAS) (awarding treble damages unless timber pirate has probable cause to believe logged land is his); A.S. § 09.45.730 (ALASKA) (operates similar to Arkansas); Ann. Cal. C.C.P. § 733 (CALIFORNIA) (strict liability with treble damages, unchanged since its enactment in 1872); V.A.M.S. 537.360 (MISSOURI) (single damages recoverable only if timber pirate had ' probable cause to believe land belonged to him); McKinney’s R.P.A.P.L. § 861 (NEW YORK) (strict liability; mitigate damages by showing color of title or title in fact, essentially); 13 V.S.A. § 3606 (VERMONT) (not strict liability, but treble damages); R.C.W.A. 64.12.030 & 64.12.040 • (WASHINGTON); W.Va.Code § 61-3-48a (WEST VIRGINIA) - (strict liability and treble damages). In our own statutes, more importantly, we see some *620instances of treble damages for trespass. See, e.g., KRS 150.690-.700.


. If the majority opinion is correct in deeming KRS 364.130 a punitive statute and using the standard for punitive damages, I think it abundantly clear that Penix failed to exercise reasonable care and his negligence was accompanied by a wanton or reckless disregard for Delong’s property. See op. at 613 (quoting Gibson v. Fuel Transport, Inc., 410 S.W.3d 56, 59 (Ky.2013)). I have no trouble finding Penix's egregious conduct met this standard, but I do reject the application of the standard in this case because the General Assembly has allowed treble damages in place of punitive damages. In other words, treble damages are punitive damages with regard to the looting of timber; and the standard cited by the majority, plucked .from case law applying our punitive damage statute, has no place in this context.


. “[Penix] had [his property] surveyed for the purpose of having it timbered. It was an act which in and of itself indicates good intention of respecting adjoining property lines.” Op. at 615.


. Given my reading of the statute, this conclusion is largely irrelevant because a determination of Penix’s intent to convert Delong's timber to his own use does not depend on his mental state in crossing into the Delong property. That said, I do think ignoring a surveyor’s clear markings is perhaps grossly .negligent for purposes of . punitive damages, notwithstanding my objection to applying that standard — see supra, pp. 619-20 n.15.


. Op. at,615.